753 N.W.2d 166 (2008)
Debra PERRY, as Next Friend of Pourchia Stallworth, and Debra Perry, Individually, Plaintiffs-Appellees,
v.
BON SECOURS COTTAGE HEALTH SERVICES, and Don Michael Schroder, M.D., Defendants-Appellants,
v.
Francisco Jose Rodriguez, M.D., Defendant.
Docket No. 136501. COA No. 281557.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the April 11, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED as moot.